Citation Nr: 1815675	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to November 21, 2011, for the grant of service connection for coronary artery disease (heart disability).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for coronary artery disease, and assigned an initial evaluation of 100 percent effective November 21, 2012.  A March 2016 rating decision assigned an earlier effective date of November 21, 2011. 

In November 2016, the Veteran provided testimony at a videoconference Board hearing before undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.  

2.  There is no informal or formal claim for service connection for coronary artery disease until November 21, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 21, 2011, for service connection for coronary artery disease are not met.  38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.309, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The effective date issue on appeal turns on undisputable facts detailed below.  No further VCAA notice or duty to assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date for Coronary Artery Disease

The Veteran seeks an effective date earlier than November 21, 2011, for an award of service connection for coronary artery disease associated with in-service exposure to herbicides.  

Generally, the effective date of an award of a service connection claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

With respect to earlier effective date claims involving service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States district court in the class action of Nehmer v. United States Dep't of Veterans' Affairs.  38 C.F.R. § 3.816 (2017).  See Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease; or a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) & (ii).  The term "covered herbicide disease" includes coronary artery disease.  38 C.F.R. §§ 3.816(b)(2); 3.309(e).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

If a Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the latter of the dates (1) such claim was received by VA, or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  Id.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  Id.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114(a)(3).

In this case, the Veteran's claim for coronary artery disease was granted on the basis of presumption of exposure to herbicide agents during service.  See July 2013 rating decision.

Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure under 38 C.F.R. § 3.309(e) effective August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

The Veteran filed the instant claim on November 21, 2012.  As the Veteran's claim was received by VA more than one year after the liberalizing regulation providing presumptive service connection, under the provisions of 38 C.F.R. § 3.114(a)(3), VA assigned an effective date of November 21, 2011, which is one year prior to the date of receipt of the Veteran's claim.

The Veteran asserts that, because he underwent coronary bypass surgery on September 19, 2004, the effective date for service connection should be the date of surgery (September 19, 2004), or the effective date as of which ischemic heart disease was added to the list of diseases presumed to be related to herbicide exposure (August 31, 2010).  However, the record does not show any informal or formal claim for service connection for coronary artery disease November 21, 2012.  

While the Veteran may have been diagnosed with coronary artery disease in or about 2004, the effective date is governed by provisions of 38 C.F.R. § 3.816  (c)(2), namely, the latter of the dates either such claim was received by VA or the disability arose.
  
Because treatment records showed that the Veteran had coronary artery disease at the time of the liberalizing regulation, the RO assigned the earliest possible effective date under the law (November 21, 2011), which is one year prior to the date of receipt of the Veteran's claim (November 21, 2012) because the Veteran's claim was received more than one year after the effective date as of which ischemic heart disease was added to the list of diseases 38 C.F.R. § 3.309(e) presumed to be related to herbicide exposure (August 31, 2010).  Accordingly, the claim for an effective date earlier than November 21, 2011, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to November 21, 2011, for the grant of service connection for coronary artery disease, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


